DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,945,753. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of U.S. Patent No. 10,945,753. That is, claim 1 of U.S. Patent No. 10,945,753 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 1 of U.S. Patent No. 10,945,753. Specifically, because increasing a mechanical current of the ultrasonic surgical tool; determining whether the increased mechanical current causes the harmonic signal to reach a predetermined level are a species of the generic category defined by a method of controlling an ultrasonic surgical tool to reduce presence of a harmonic signal, the process of claim 1 reciting a method of controlling an ultrasonic surgical tool to reduce presence of a harmonic signal is anticipated by claim 1 of U.S. Patent No. 10,945,753 reciting increasing a mechanical current of the ultrasonic surgical tool; determining whether the increased mechanical current causes the harmonic signal to reach a predetermined level.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. US 2016/0317178 A1 (hereinafter referred to as Green) in view of Yohanan et al. US 20090243398 A1(hereinafter referred to as Yohanan).

Regarding claim 1, Green teaches a method (12) of controlling an ultrasonic surgical tool (20) (fig. 2, elm. 8, par. [0033]) to reduce presence of a harmonic signal (44), (fig. 9, dynamically adds harmonic signals to cancel out the corresponding harmonics in the drive signal, par. [0072]) the method comprising: driving the ultrasonic surgical tool (20) with a first drive signal (40) (fig. 9, drive signal (VAB), par. [0072]); the harmonic signal (44) resulting from driving the ultrasonic surgical tool (20) with the first drive signal (40); generating a cancellation signal (70) (harmonic compensating signal from the inductor 139, par. [0072]) based on the acquired characteristic of the harmonic signal (44); combining the first drive signal (40) and the cancellation signal (70) to produce a second drive signal (80), the second drive signal (80) being sinusoidal (the signal applied to the ultrasonic transducer 8 includes the drive signal and harmonic compensating signal from the inductor 139, par. [0072]); and driving the ultrasonic surgical tool (20) with the second drive signal (80) such that presence of the harmonic signal (44) resulting from driving the ultrasonic surgical tool (20) with the second drive signal (80) is reduced relative to presence of the harmonic signal (44) resulting from driving the ultrasonic surgical tool (20) with the first drive signal (40) (controller 135 outputting control signals that seek to reduce the error signal (e) to zero, the content of the control signals will track and substantially cancel out the harmonic content of the drive signal, so that only the fundamental component having period (.DELTA.t) will be applied to the ultrasonic transducer 8, par. [0072]).
Green does not teach acquiring a characteristic of the harmonic signal (44) (fig. 3, acquisition unit 360 senses the voltages and current, process the received data and to thereby identify the harmonics that are present in the waveforms on power lines, par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide systems and methods for reducing harmonic distortion in a power system, as taught in Yohanan in modifying the apparatus of Green, in order to provide the advantages of minimizing instability operation of the ultrasonic transducer
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/           Primary Examiner, Art Unit 2858